Case: 2:19-cv-00119-MHW-EPD Doc #: 50 Filed: 11/18/19 Page: 1 of 2 PAGEID #: 313




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


  Stephanie Clifford,

               Plaintiff,

        v.                                         Civil Action 2:19-cv-119

                                                   Judge Michael H. Watson
  Shana M. Keckley, et al.,
                                                   Magistrate Judge Deavers
               Defendants.

                                          ORDER

        On September 27, 2019, Stephanie Clifford ("Plaintiff') and the City of

  Columbus entered into a settlement agreement which fully resolves the

  underlying dispute in this case.    Thereafter, Plaintiff's former attorney, Michael

  Avenatti ("Avenatti"), filed a notice of interested party and sought to collect from

  the settlement award for unpaid attorney's fees.        ECF No. 40.   Plaintiff and

  Avenatti are now arbitrating the contested fees, but Avenatti seeks to place the

  settlement award in escrow until the arbitration is resolved.     ECF No. 45.

  Donald J. Trump also filed a notice of interested party, arguing that a judgment

  awarded against Plaintiff in a separate lawsuit entitles him to a portion of the

  settlement funds in this case.     ECF No. 43.

        The Court held a status conference in this case on Thursday, November

  14, 2019, to address the interested parties' filings.    At the conference, Plaintiff's

  current attorneys indicated that they seek to immediately collect their attorney's
Case: 2:19-cv-00119-MHW-EPD Doc #: 50 Filed: 11/18/19 Page: 2 of 2 PAGEID #: 314




   fees from the settlement agreement, regardless of the purported interest in the

   remainder of the award by the other interested parties.    The Court wishes to

  address that issue first.

         Accordingly, the Court orders the following briefing:

           •   Plaintiff's current attorneys are ordered to brief within twenty-one
               days of the date of this Order the issue of whether they should be
               able to collect their attorney's fees before the Court adjudicates the
               interests of any other parties.
           •   Interested Parties Michael Avenatti and Donald J. Trump may file
               responses within twenty-one days thereafter, limited solely to
               whether Plaintiff's current attorneys may collect their fee before the
               Court adjudicates their interests.
           •   Plaintiff's attorneys may file a reply to each interested party within
               fourteen days.
           •   In the interim, if the underlying settlement in this case is approved by
               Columbus City Council, the City is ORDERED to deposit the funds
               with the Clerk of Courts of the Southern District of Ohio, who shall
               place it in an interest-bearing account where it will remain until
               instructed otherwise.

         The Court will order further briefing on the remaining issues in due course

  once this initial matter is resolved.

         IT IS SO ORDERED.

                                          Isl Michael H. Watson
                                          MICHAEL H. WATSON, JUDGE
                                          UNITED STATES DISTRICT COURT




  Case No. 2:19-cv-119                                                     Page 2 of 2
